Opinion issued July 12, 2012.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00228-CV
                          ———————————
                      MICHAEL MBUGUA, Appellant
                                      V.
        BRUCE CALDWELL AND INGRID CALDWELL, Appellee



                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Cause No. 08DCV163859


                         MEMORANDUM OPINION

      Appellant, Michael Mbugua, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5

(requiring payment of fees in civil cases unless indigent), 20.1 (listing

requirements for establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207
(Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011)

(listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases in

the Supreme Court and the Courts of Appeals and Before the Judicial Panel on

Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted

in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                        2